IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

RICHARD L. FERGUSON, individually, )            No. 78025-5-1
                                        )
                         Appellant,     )       DIVISION ONE
                                        )
                 v.                     )
                                        )
BAKER LAW FIRM, P.S., a Washington)
Corporation, GARY L. BAKER, ESQ., )
and DARCY BAKER, individually, and )
the marital community composed          )
thereof, STRITMATTER, KESSLER, )
WHALEN, KOEHLER, MOORE,                 )
KAHLER, d/b/a STRITMATTER               )       UNPUBLISHED OPINION
KESSLER, a Washington Corporation, )
DANIEL LAURENCE, ESQ., and ANNA)
MARIE JACKSON LAURENCE,                 )
individually, and the marital community )
composed thereof, BRENDA CHAVEZ, )
individually, and, KELLY MATHESON, )
and RICHARD MATHESON,                   )
individually, and the marital community )
composed thereof,                       )
                                        )
                         Respondents. )         FILED: August 19, 2019

      SCHINDLER, J. — Representing himself pro se, Richard Ferguson filed a lawsuit

against his former employer the Baker Law Firm PS and Gary Baker, Brenda Chavez,

and Kelly Matheson (collectively, Baker Law Firm) and the Stritmatter, Kessler, Whalen,

Koehler, Moore, Kahler Law Firm and Daniel Laurence (collectively, Laurence).

Ferguson alleged (1) wrongful termination;(2) breach of implied contract; (3) criminal
No. 78025-5-1/2

misconduct under RCW 50.36.030;(4) conspiracy to commit criminal misconduct under

RCW 50.36.030;(5) defamation of character, libel, and slander;(6) unlawful blacklisting;

(7) negligent supervision and retention;(8) intentional infliction of emotional distress;

and (9) negligent infliction of emotional distress. We affirm denial of Ferguson's motion

to continue the summary judgment hearing, the order granting in part and denying in

part the motion to strike evidence in support of summary judgment, the summary

judgment dismissal of the lawsuit, and the award of attorney fees and costs.

Employment with the Baker Law Firm

       The facts are set forth in Ferguson v. Department of Employment Security, No.

75706-7-1 (Wash. Ct. App. Oct. 9, 2017)(unpublished), http://www.courts.wa.gov/

opinions/pdf/757067.PDF, and will be repeated only as necessary.

       On May 5, 2014, attorney Gary Baker hired Richard Ferguson to work as a

paralegal at the Baker Law Firm PS. Baker Law Firm employees noticed Ferguson

would come to work "smelling of alcohol."

       In November, legal assistant Brenda Chavez started keeping a log of the days

she noticed the smell of alcohol on Ferguson. On some days, Chavez "could smell it

down the hall" and on other days, "it got really strong after lunch." Baker talked to

Ferguson about the reported smell of alcohol.

       On January 20, 2015, paralegal Kelly Matheson sent Baker an e-mail stating,

"I'm feeling a little sick today. The smell of alcohol has wandered into my office now. I

don't often like to work with my door closed, unless I really need to focus (or am cold).

I'm finding the need to close my door today to avoid the smell."




                                             2
No. 78025-5-1/3

       On January 21, Baker met with Ferguson to discuss a number of "work issues,"

including failure to "keep the office case list current," meet "deadlines through

inattention," and manage case files; poor attendance; and ongoing concerns about

alcohol use. Baker told Ferguson, "I cannot allow you to smell like alcohol while in the

office" and "[u]nless you are able to resolve these issues, I will need to terminate your

employment."

       Baker prepared and sent a memorandum summarizing the meeting, including

concerns about alcohol. The January 21 memorandum states, in pertinent part:

      You continually come to the office smelling of alcohol. We cannot tell if
      the smell is from you drinking the previous night or before coming to work
      or during work. The smell is apparent and disturbing to your fellow
      employees and me. If clients come into the office and are near you, they
      must smell the alcohol also.

      I have counseled you about this issue in the past, but i[t] hasn't really
      changed. I believe you have an alcohol problem of some sort.

      The smell of alcohol seems to relate to you acting "foggy-headed" at
      times. Your fellow staff and 1 have all noticed this. Whether it's from you
      having a hangover or intoxication isn't clear.

      After the January 21 meeting, the situation improved for a period of time.

However, when Baker went on vacation in late February, the employees noticed

Ferguson smelled of alcohol "pretty much on a daily basis." Baker terminated Ferguson

on March 13.

Denial of Unemployment Benefits

      Ferguson filed a claim for unemployment benefits with the Washington State

Employment Security Department(Department). The Department denied the claim

because Baker fired Ferguson for misconduct. Ferguson appealed the decision to the

Office of Administrative Hearings.


                                             3
No. 78025-5-1/4

       Several witnesses testified during the administrative hearing, including Ferguson,

Baker, Chavez, Matheson, and attorney Daniel Laurence. Laurence was co-counsel on

a case with the Baker Law Firm. Ferguson was the assigned paralegal. Laurence

testified that he had contact with Ferguson about the case approximately five times.

Laurence testified that on two occasions, he smelled the odor of alcohol on Ferguson

from six or seven feet away.

       The administrative law judge(AU)affirmed the denial of benefits for misconduct.

The All found that Ferguson smelled of alcohol at work nearly every day. The AUJ

rejected his explanation that the employees were smelling his hairspray or nicotine as

not credible.

       Ferguson appealed the AUJ decision. A Department commissioner adopted the

AUJ findings of fact and conclusions of law and explicitly found Ferguson's testimony

not credible. We affirmed the decision of the commissioner. Ferguson, No. 75706-7-1,

slip op. at 1.

Lawsuit against the Baker Law Firm and Laurence

       On July 20, 2017, Ferguson filed a lawsuit against the Baker Law Firm, Gary

Baker, Darcy Baker, Brenda Chavez, Kelly Matheson, and Richard Matheson

(collectively, Baker Law Firm); and the Stritmatter, Kessler, Whalen, Koehler, Moore

Kahler Law Firm, Daniel Laurence, and Anna Laurence (collectively, Laurence).

Ferguson did not serve the summons or complaint on the Baker Law Firm or Laurence.

       On September 15, Ferguson filed an amended complaint. Ferguson alleged (1)

wrongful termination;(2) breach of implied contract;(3) criminal misconduct under RCW

50.36.030;(4) conspiracy to commit criminal misconduct under RCW 50.36.030;(5)




                                           4
No. 78025-5-1/5

defamation of character, libel, and slander;(6) unlawful blacklisting;(7) negligent

supervision and retention;(8) intentional infliction of emotional distress; and (9)

negligent infliction of emotional distress.

       Ferguson served the Baker Law Firm with the summons and complaint on

September 18. Ferguson served Laurence on October 11.

       The Baker Law Firm and Laurence did not file an answer to the complaint but

instead, filed summary judgment motions to dismiss the lawsuit on October 10, 2017

and November 15, 2017.

Motions for Summary Judgment Dismissal of the Lawsuit

       The Baker Law Firm filed the motion for summary judgment dismissal of the

lawsuit on October 10, 2017 and noted the hearing for November 17.

       The Baker Law Firm argued no evidence supported Ferguson's claim for

"wrongful discharge," breach of express or implied contract, blacklisting, or negligent

supervision. The Baker Law Firm asserted that as a matter of law, RCW 4.24.510

barred the claims of criminal misconduct under RCW 50.36.030, defamation, and

intentional and negligent infliction of emotional distress. RCW 4.24.510 provides, in

pertinent part:

       A person who communicates a complaint or information to any branch or
       agency of federal, state, or local government. . . is immune from civil
       liability for claims based upon the communication to the agency. . .
       regarding any matter reasonably of concern to that agency.

       Gary Baker filed a declaration in support of the motion. His declaration attached,

four exhibits: exhibit A, the transcript of the Department administrative hearing; exhibit

B, the January 21 memorandum he sent to Ferguson; exhibit C, the daily log prepared

by Chavez; and exhibit D, the January 20, 2015 e-mail from Matheson to Baker.


                                              5
No. 78025-5-1/6

       Ferguson filed a response and a declaration in opposition to the motion for

summary judgment. Ferguson argued that because the Baker Law Firm did not file an

answer to his amended complaint, "the alleged facts and allegations in the Amended

Complaint are admitted."

       On November 6, Ferguson filed a CR 56(f) motion to continue the motion for

summary judgment "until after discovery has been completed." The Baker Law Firm

objected to a continuance, arguing Ferguson did not satisfy "the requirements for a

continuance" under CR 56(f).

       Ferguson also filed a CR 12(1)"Motion To Strike Portions of the Baker

Defendants' Motion for Summary Judgment and Declaration of Gary L. Baker."

Ferguson argued the court should strike the statements in the declaration and the

attached exhibits. Ferguson argued Baker's statements, the Department hearing

transcript, the January 21 memorandum, the log created by Chavez, and the January

20 e-mail from Matheson were inadmissible under the rules of evidence. Ferguson

cited the provisions of the Washington Administrative Procedure Act, chapter 34.05

RCW,that allow the admission of hearsay evidence in an administrative hearing.

Ferguson asserted,"Much of the testimony and evidence in the transcript partly forms

the basis of Plaintiff's Amended Complaint for Damages." Ferguson argued the

transcript was inadmissible hearsay because it was "created under relaxed rules of

evidence for administrative hearings." Ferguson argued the transcript also included

hearsay "which would likely violate ER 701 and 702." Ferguson challenged the

"reliability, accuracy, relevance and admissibility" of the statements in the declaration

and the other exhibits.




                                             6
No. 78025-5-1/7

       The Baker Law Firm argued the statements in the declaration and exhibits were

admissible under the rules of evidence. The Baker Law Firm argued the sworn

testimony at the Department administrative hearing was not hearsay but was based on

personal knowledge of the witnesses "who describe their own observations."

       On November 15, Laurence filed a motion for summary judgment dismissal of the

lawsuit and noted the hearing for December 13. Laurence argued Ferguson could not

establish the alleged claims for wrongful termination, breach of express or implied

contract, and negligent supervision because Laurence was not Ferguson's employer.

Laurence argued RCW 50.36.030 "does not create a private cause of action or remedy"

for criminal misconduct. Laurence asserted the statute of limitations barred the

defamation claim, and statements made during testimony at the administrative hearing

were "absolutely privileged" under RCW 4.24.510.

      The Baker Law Firm renoted its summary judgment motion to be heard on the

same day as the Laurence motion for summary judgment, December 13.

       Ferguson filed a CR 56(f) motion to continue Laurence's motion for summary

judgment. In opposition, Laurence argued Ferguson did not meet the requirements for

a continuance. Ferguson did not file a response to Laurence's summary judgment

motion.

      The court scheduled the hearing on the motions for summary judgment for

December 22, 2017. On December 22, the court heard argument on the CR 56(f)

motion to continue, the motion to strike the Baker declaration and exhibits, and the

motions for summary judgment. The court reserved ruling on the motions.




                                            7
No. 78025-5-1/8

        On January 9, 2018, the court entered a 10-page order denying the motion to

continue, granting in part and denying in part the motion to strike, and granting the

motions for summary judgment dismissal of the lawsuit. The court ruled Ferguson did

not show he was entitled to a continuance under CR 56(f). The court did not strike the

transcript of the administrative proceeding but ruled it "will not consider any inadmissible

hearsay contained therein." The court ruled the witnesses at the administrative hearing

testified to "information within the personal knowledge of the declarant." The court also

ruled that many of the statements Ferguson objects to "are not actually offered to prove

the truth of the matter asserted." The court denied the motion to strike the declaration

of Baker and exhibits B, C, and D. The court ruled that the exhibits were "admissible for

a limited purpose," including notice and state of mind. The court ruled the defendants

were immune from claims based on testimony and evidence at the administrative

hearing and Ferguson did not present admissible evidence to create a material issue of

fact.

Motion for Attorney Fees

        The Baker Law Firm filed a motion for attorney fees and costs under RCW

4.24.510, RCW 4.84.185, and CR 11. Laurence filed a motion for an award of attorney

fees and costs under RCW 4.24.510. Ferguson did not file a response.

        The court awarded the Baker Law Firm $41,253 and Laurence $15,377 in

attorney fees and costs. The court denied Ferguson's motion for reconsideration.

Appeal

        Ferguson appeals (1) denial of the CR 56(f) motion to continue the summary

judgment hearing;(2) the decision to hear argument on the motion to continue, the




                                             8
No. 78025-5-1/9

motion to strike, and the motions for summary judgment;(3) summary judgment

dismissal of his lawsuit; and (4) the award of attorney fees and costs.'

      (1) iVlotion To Continue

       Ferguson contends the court abused its discretion by denying his CR 56(f)

motion to continue the summary judgment hearing to conduct discovery. We review a

trial court's ruling on a CR 56(f) motion for abuse of discretion. Bavand v. OneWest

Bank, FSB, 196 Wn. App. 813, 822, 385 P.3d 233(2016).

       CR 56(f) states a party seeking a continuance of a summary judgment motion

must show the party "cannot present by affidavit facts essential to justify the party's

opposition."

      "The trial court may deny a motion for a continuance when (1) the
      requesting party does not have a good reason for the delay in obtaining
      the evidence,(2) the requesting party does not indicate what evidence
      would be established by further discovery, or (3) the new evidence would
      not raise a genuine issue of fact."

Perez-Crisantos v. State Farm Fire & Cas. Co., 187 Wn.2d 669, 686, 389 P.3d 476

(2017)(quoting Butler v. Joy, 116 Wn. App. 291, 299, 65 P.3d 671 (2003)).

      The court ruled Ferguson "has not made a sufficient showing that a continuance

is warranted." The court found that "some of the discovery Plaintiff seeks is reasonably

within his personal knowledge or is available to him." The court found Ferguson did not

either "clearly articulate or identify what evidence he would seek in discovery, or how

any evidence sought would create a genuine dispute of material fact as to his claims."

Because the record supports the findings, we conclude the court did not abuse its

discretion by denying the CR 56(f) motion to continue.



       1 Ferguson does not challenge the merits of the decision on the motion to strike.


                                                   9
No. 78025-5-1/10

       (2) Decision on Motion To Continue and Motion To Strike

       Ferguson contends the court erred by not ruling on his CR 56(f) motion to

continue and the CR 12(f) motion to strike before hearing the motions for summary

judgment.

       The court denied Ferguson's request to decide the CR 56(1) motion to continue

and the motion to strike before hearing argument on the motions for summary judgment.

The court heard argument and expressly reserved ruling on the motions. On January 9,

2018, the court entered an order denying the CR 56(f) motion to continue, granting in

part and denying in part the motion to strike, and granting the summary judgment

motions to dismiss the lawsuit.

       Without citation to authority, Ferguson contends the court abused its discretion

by not ruling on the motion to continue and the motion to strike before hearing argument

on the motions for summary judgment. We disagree.

       A trial judge has wide discretion to manage and conduct court proceedings.

State v. Johnson, 77 Wn.2d 423, 426, 462 P.2d 933 (1969); see Hickok-Knight v. Wal-

Mart Stores, Inc., 170 Wn. App. 279, 309 n.11, 284 P.3d 749 (2012); see also ER

611(a)(the court shall exercise reasonable control over the mode and order of

evidence). RCW 2.28.010(3) states, "Every court of justice has power. . . [t]o provide

for the orderly conduct of proceedings before it or its officers." The court did not abuse

its discretion by hearing the pending motion to continue, the motion to strike, and the

motions for summary judgment. The record establishes that after the hearing, the court

reserved ruling on the motions and entered an order on the motion on January 9, 2018.




                                            10
No. 78025-5-1/11


       (3) Summary Judgment Dismissal of the Lawsuit against the Baker Law Firm and

Laurence

       Ferguson contends the court erred by granting summary judgment dismissal of

the lawsuit against the Baker Law Firm and Laurence.

       We review a trial court decision on summary judgment de novo. Lunsford v.

Saberhagen Holdings, Inc., 166 Wn.2d 264, 270, 208 P.3d 1092 (2009). Summary

judgment is appropriate when there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law. CR 56(c). This court engages in the

same inquiry as the trial court, viewing the facts and all reasonable inferences in the

light most favorable to the nonmoving party. Owen v. Burlington N. Santa Fe R.R., 153

Wn.2d 780, 787, 108 P.3d 1220 (2005). The defendant on summary judgment has the

burden of showing the absence of evidence to support the plaintiff's case. Young v.

Key Pharms., Inc., 112 Wn.2d 216, 225, 770 P.2d 182 (1989). If the moving party

meets this burden, the burden shifts to the nonmoving party to make a showing

sufficient to establish the existence of a material issue of fact. Young, 112 Wn.2d at

225. If the nonmoving party "'fails to make a showing sufficient to establish the

existence of an element essential to that party's case, and on which that party will bear

the burden of proof at trial,' "summary judgment is proper. Young, 112 Wn.2d at 225

(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265

(1986)); Jones v. Allstate Ins. Co., 146 Wn.2d 291, 300-01,45 P.3d 1068 (2002). While

we construe the evidence and reasonable inferences in the light most favorable to the

nonmoving party, "mere allegations, denials, opinions, or conclusory statements" do not




                                            11
No. 78025-5-1/12

establish a genuine issue of material fact. Intl Ultimate, Inc. v. St. Paul Fire & Marine

Ins. Co., 122 Wn. App. 736, 744, 87 P.3d 774 (2004).

       Ferguson contends the court erred by concluding the Baker Law Firm and

Laurence were immune under RCW 4.24.510 based on the testimony they gave at the

Department administrative hearing. We review the meaning of a statute de novo.

Columbia Riverkeeper v. Port of Vancouver USA, 188 Wn.2d 421, 432, 395 P.3d 1031

(2017).

      When interpreting a statute, our fundamental objective is to ascertain, carry out,

and give effect to legislative intent. Dep't of Ecology v. Campbell & Gwinn, LLC, 146

Wn.2d 1, 9-10,43 P.3d 4(2002); Chadwick Farms Owners Ass'n v. FHC, LLC, 166

Wn.2d 178, 186, 207 P.3d 1251 (2009). Statutory interpretation begins with the plain

meaning of the statute. Lake v. Woodcreek Homeowners Ass'n, 169 Wn.2d 516, 526,

243 P.3d 1283(2010). If the plain language of the statute is subject to only one

interpretation, our inquiry is at an end. Lake, 169 Wn.2d at 526.

      The plain language of RCW 4.24.510 states that a person who communicates

information to an agency about any matter of reasonable concern to that agency is

immune from civil liability for claims based on the communication to the agency. RCW

4.24.510 provides:

      A person who communicates a complaint or information to any branch or
      agency of federal, state, or local government, or to any self-regulatory
      organization that regulates persons involved in the securities or futures
      business and that has been delegated authority by a federal, state, or
      local government agency and is subject to oversight by the delegating
      agency, is immune from civil liability for claims based upon the
      communication to the agency or organization regarding any matter
      reasonably of concern to that agency or organization. A person prevailing
      upon the defense provided for in this section is entitled to recover
      expenses and reasonable attorneys' fees incurred in establishing the


                                            12
No. 78025-5-1/13

        defense and in addition shall receive statutory damages of ten thousand
        dollars. Statutory damages may be denied if the court finds that the
        complaint or information was communicated in bad faith.[2]

        The undisputed record establishes the testimony at the administrative hearing of

the Baker Law Firm employees and Laurence was critical to determining whether the

state should award unemployment benefits. The court did not err in dismissing the

claims related to the defendants' testimony at the administrative hearing under RCW

4.24.510.

       Ferguson cites Davis v. Cox, 183 Wn.2d 269, 351 P.3d 862(2015), abrogated on

other grounds by Maytown Sand & Gravel, LLC v. Thurston County, 191 Wn.2d 392,

423 P.3d 223(2018), to argue RCW 4.24.510 is unconstitutional. Davis is inapposite.

       In Davis, the Washington Supreme Court held RCW 4.24.525(4)(b)3 of the

Washington Act Limiting Strategic Lawsuits Against Public Participation (anti-SLAPP)

violated the constitutional right to trial by jury because it "require[d] the trial judge to

weigh the evidence and dismiss a claim unless it makes a factual finding that the

plaintiff has established by clear and convincing evidence a probability of prevailing at

trial." Davis, 183 Wn.2d at 293-94, 288. The court concluded RCW 4.24.525(4)(b)

"[c]annot [b]e [s]evered" and invalidated the statute. Davis, 183 Wn.2d at 294-95.4

Unlike RCW 4.24.525(4)(b), RCW 4.24.510 does not require the trial judge to weigh

evidence or deprive a plaintiff of the constitutional right to a jury trial.


       2 Emphasis   added.
       3 RCW 4.24.525(4)(b) states:
       A moving party bringing a special motion to strike a claim under this subsection has the initial
       burden of showing by a preponderance of the evidence that the claim is based on an action
       involving public participation and petition. If the moving party meets this burden, the burden
       shifts to the responding party to establish by clear and convincing evidence a probability of
       prevailing on the claim. If the responding party meets this burden, the court shall deny the
       motion.
       4   Emphasis omitted.


                                                     13
No. 78025-5-1/14

       Ferguson also contends the Baker Law Firm and Laurence are not immune from

liability for "any information they provided to the Department in violation of RCW

50.36.030." Under RCW 50.36.030, it is a misdemeanor for an employer to give the

Department a different reason for termination than it gives to the employee when the

Department is deciding whether to grant unemployment benefits. The uncontroverted

record shows the witnesses did not give a different reason for termination and did not

violate RCW 50.36.030. We conclude the trial court did not err by concluding the Baker

Law Firm and Laurence were immune from civil liability under RCW 4.24.510.

      Ferguson also contends material issues of fact preclude summary judgment

dismissal of his claims against the Baker Law Firm. Ferguson's declaration in

opposition to the motion for summary judgment states, in pertinent part:

              1.     I am the Plaintiff in the matter, am over the age of 18, have
      personal knowledge regarding the matters herein, and am competent to
      testify regarding same.
              2.     I believe that I was terminated from the Baker Law Firm for
      reasons which violate public policy. I believe that it may be related to
      religion, age (currently age 57), or gender, or all three. I believe that
      discovery, in the form of interrogatories, requests for production, requests
      for admission of fact, and depositions of defendants, will be necessary to
      determine the exact reason for my termination. No discovery had been
      completed at the time Defendants filed their Motion for Summary
      Judgment.
              3.     Shortly after starting work at the Baker Law Firm, I asked
      Defendants Matheson and Chavez about the prior paralegals who worked
      on the files that had been assigned to me. Defendants Matheson and
      Chavez talked about an older male paralegal named "Rob." They made
      derogatory comments about him, that seemed exaggerated, and untrue,
      based on what I had seen from his work on the files assigned to me.
      Based on their comments, I got the impression that they did not like him
      due to his age and gender. I didn't know Rob, but I felt bad about the
      derogatory manner in which they talked about him.
              4.     Plaintiff believes claims 3 [for criminal misconduct(RCW
      50.36.030) resulting in harm] and 4 for conspiracy to engage in criminal
      misconduct resulting in harm] could be consolidated with claim 2 for
      breach of contract, or breach of implied contract.


                                           14
No. 78025-5-1/15



       The "facts" required by CR 56(e) to defeat a summary judgment motion are

evidentiary in nature. Grimwood v. Univ. of Puget Sound, Inc., 110 Wn.2d 355, 359,

753 P.2d 517 (1988), abrogated on other grounds by Mikkelsen v. Pub. Util. Dist. No. 1

of Kittitas County, 189 Wn.2d 516, 404 P.3d 464 (2017). Ferguson's declaration

contains conclusory statements and is without adequate factual support. See CR 56(e)

("When a motion for summary judgment is made and supported as provided in this rule,

an adverse party may not rest upon the mere allegations or denials of a pleading, but a

response, by affidavits or as otherwise provided in this rule, must set forth specific facts

showing that there is a genuine issue for trial."). A "fact" is "what took place, an act, an

incident, a reality as distinguished from supposition or opinion." Grimwood, 110 Wn.2d

at 359.

       Because Ferguson did not present any evidence to support his claims against

the Baker Law Firm, the court did not err in granting the motion for summary judgment

and dismissing the lawsuit. Because the undisputed record establishes Ferguson did

not file a response to the motion for summary judgment, the court did not err by granting

summary judgment dismissal of the claims against Laurence.

      (4) Award of Attorney Fees

       Ferguson challenges the award of attorney fees.

      The court awarded Laurence $5,377 in reasonable attorney fees and costs

related solely to "the claims [that] were based on testimony Mr. Laurence provided to

the Employment Security Office" and $10,000 in statutory attorney fees under RCW

4.24.510.




                                             15
No. 78025-5-1/16

       The Baker Law Firm requested fees under RCW 4.24.510, RCW 4.84.185, and

CR 11.

       The court reduced the fees requested by 40 percent and found:

             The Defendants' attorneys billed separately and did not keep track
      of time spent by issue. Further, much of time spent communicating with
      clients, corresponding with Plaintiff, and engaging in other tasks, could not
      reasonably be segregated. Thus, there is no reasonable way for the Court
      to segregate actual hours spent by claim or issue. Thus, the Court will
      discount the awardable attorney's fees by 40%,finding that approximately
      30% of the attorneys' fees were spent responding to claims for which
      Defendants had immunity and are entitled to attorney's fees under RCW
      4.24.510 and approximately 30% of the attorney's fees were spend [sic]
      responding to claims which the Court finds subject to sanction under CR
      11.

The court awarded the Baker Law Firm $41,253 and in attorney fees and costs.

       Ferguson does not challenge the award of fees under CR 11 or RCW 4.84.185.

Ferguson contends the court erred by awarding the statutory attorney fees under RCW

4.24.510 on the grounds that the statute is unconstitutional under Davis. Because the

statute is not unconstitutional, we conclude the court did not err by awarding attorney

fees under RCW 4.24.510.

Attorney Fees on Appeal

      The Baker Law Firm and Laurence request an award of attorney fees and costs

on appeal under RAP 18.1. But neither the Baker Law Firm nor Laurence devote a

separate section of their brief to the request for attorney fees as required by RAP

18.1(b). RAP 18.1(b) is mandatory. Argument and citation to authority are necessary

under the rule in order to address the grounds for an award of attorney fees and costs.

RAP 18.1; Wilson Court Ltd. P'ship v. Tony Maroni's, Inc., 134 Wn.2d 692, 710 n.4, 952




                                           16
No. 78025-5-1/17

P.2d 590 (1998). We deny the request of the Baker Law Firm and Laurence for

attorney fees on appeal.

      We affirm denial of the CR 56(f) motion to continue the summary judgment

hearings, the decision to grant in part and deny in part the motion to strike, summary

judgment dismissal of the lawsuit, and the award of attorney fees and costs but deny

the request for attorney fees on appeal.




WE CONCUR:




.A-A4A4-4-(1))a •




                                           17